 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00244-LJO-SKO
12                        Plaintiff,                STIPULATION AND ORDER TO
                                                    CONTINUE STATUS CONFERENCE
13   vs.
14   BRYAN BARTUCCI,                                DATE: May 4, 2020
                                                    TIME: 2:00 p.m.
15                        Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference regarding the above-captioned matter now set for
20   February 3, 2020, before the Honorable Sheila K. Oberto, may be continued to May 4, 2020, at
21   1:00 p.m. for further status conference.
22          Defense counsel just retained an expert to assist in the preparation of the defense on this
23   case. The defense requires additional time for the defense expert to review the appropriate
24   documentation, meet and interview client, and prepare a written report. The government has no
25   objection to the requested continuance.
26          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
27   through May 4, 2020 because there is good cause for the requested continuance and the ends of
28   justice outweigh the interest of the public and the defendant in a speedy trial. Specifically, the
 1   parties agree that this continuance is necessary for defense preparation and investigation

 2   purposes and to permit time for the parties to engage in plea negotiations.

 3
 4                                                         Respectfully submitted,

 5                                                         McGREGOR SCOTT
                                                           United States Attorney
 6
 7   DATED: January 27, 2020                               /s/ Kimberly A. Sanchez
                                                           KIMBERLY A. SANCHEZ
 8                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
 9
10                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
11
12   DATED: January 27, 2020                               /s/ Charles J. Lee
                                                           CHARLES J. LEE
13                                                         Assistant Federal Defender
                                                           Attorney for Defendant
14                                                         BRYAN BARTUCCI

15
16
17                                              ORDER

18
     IT IS SO ORDERED.
19
20   Dated:        January 28, 2020                               /s/   Sheila K. Oberto          .
                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
      Bartucci: Stipulation and Order to             -2-
      Continue Status Conference
